FILED
                             NOT FOR PUBLICATION                            JAN 16 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



LEDA ODETH HERNANDEZ                             No. 11-70637
VELASQUEZ,
                                                 Agency No. A078-197-977
               Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted January 15, 2013 **

Before:        SILVERMAN, BEA, and NGUYEN, Circuit Judges.

       Leda Odeth Hernandez Velasquez, a native and citizen of Honduras,

petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) order

summarily affirming an immigration judge’s (“IJ”) decision. We have jurisdiction




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 8 U.S.C. § 1252. We review de novo questions of law. Young v. Holder,

697 F.3d 976, 981 (9th Cir. 2012) (en banc). “When the BIA summarily affirms

the IJ’s decision, we review the IJ’s decision as the final agency action.” Zehatye

v. Gonzales, 453 F.3d 1182, 1184 (9th Cir. 2006). We deny the petition for

review.

      The IJ did not err in concluding that Hernandez Velasquez was ineligible for

cancellation of removal where the conviction record was inconclusive as to the

controlled substance involved in her conviction. See Young, 697 F.3d at 990 (“A

petitioner cannot carry the burden of demonstrating eligibility for cancellation of

removal by establishing an inconclusive record of conviction.”).

       Hernandez Velasquez’s remaining contentions are unavailing.

      PETITION FOR REVIEW DENIED.




                                          2                                    11-70637